DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carralero et al. (Pub. No. US 2013/0031840).
As to claim 1, Carralero discloses a door support system (figs. 1B-8) for an enclosure of an electrical distribution system, the door support system comprising: 
a rail 24a configured to be fixedly secured to a door panel of the enclosure, the rail comprising at least one notch 54, 56; and 
a support member 26 configured to be mounted to a frame 36 of the enclosure, the support member being configured to be slidably mounted to the rail such that the support member slides along a length of the rail between an extended position (fig. 1B) and a retracted position (fig. 1A), the extended position of the support member being configured to support the door panel in an open position of the door panel (¶0033-0034), the support member being configured to be in the retracted position when the door panel is in a closed position of the door panel (¶0032, 0035), wherein the support member comprises a detent 58 configured to be 
Examiner note:  the limitation “a door system for an enclosure of an electrical distribution system” is considered intended use.  The recitation has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). See MPEP 2111.02.  
As to claim 2, Carralero discloses that the detent comprises a locking pin 58 and a biasing mechanism 28 operatively connected to the locking pin such that the biasing mechanism is configured to force the locking pin into the notch of the rail when the support member slides along the length of the rail to the extended position (figs. 3-6).  
As to claim 3, Carralero discloses that the rail comprises a slot 46 that extends along the length of the rail, the slot comprising the notch 56 at a position along a length of the slot that corresponds to the extended position of the support member, the detent of the support member comprising a locking pin 58 that extends within the slot and moves along the length of the slot as the support member slides along the length of the rail between the extended position and the retracted position.  
As to claim 5, Carralero discloses that the detent is configured to automatically lock the support member in the extended position when the door panel is moved from the closed position to the open position (¶0031 discloses handle 66 acting as a counterweight and rotating downwards to lock the support member in the extended position).  
As to claim 7, Carralero discloses that the detent comprises a biasing mechanism 28 configured to force the locking pin into the notch of the rail when the support member slides along the length of the rail to the extended position, the detent being configured to be moved out of the notch against the bias of the biasing mechanism to unlock the support member from the extended position (¶0034-0035).  
As to claim 8, Carralero discloses that the support member is mounted to the frame at a hinge (¶0029).  
As to claim 9, Carralero discloses that at least one of the rail or the support member comprises a u-shape (fig. 2 shows that the rail comprises a U-shaped slot).  
As to claim 18, Carralero discloses a door support system (figs. 1B-8) for an enclosure of an electrical distribution system, the door support system comprising: 
a rail 24a configured to be fixedly secured to a door panel 24 of the enclosure, the rail comprising a slot 48 that extends along a length of the rail, the slot comprising at least one notch 54, 56; and 
a support member 26 configured to be mounted to a frame 36 of the enclosure, the support member being configured to be slidably mounted to the rail such that the support member slides along the length of the rail between an extended position and a retracted position, the extended position of the support member being configured to support the door panel in an open position of the door panel, the support member being configured to be in the retracted position when the door panel is in a closed position of the door panel (figs. 1A-3; ¶0032-0035), wherein the support member comprises a detent that includes a locking pin 58 and a biasing mechanism 28-31-TDC-004 configured to force the locking pin into the notch of the slot when the support 
Examiner note:  the limitation “a door system for an enclosure of an electrical distribution system” is considered intended use.  The recitation has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). See MPEP 2111.02.  
As to claim 19, Carralero discloses that the locking pin extends within the slot and moves along the length of the slot as the support member slides along the length of the rail between the extended position and the retracted position (¶0032-0035).  
As to claim 20, Carralero discloses that the support member is mounted to the frame of the enclosure at a hinge (¶0029).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carralero et al. (Pub. No. US 2013/0031840) in view of Cox (Pub. No. US 2016/0242302).
As to claim 4, Carralero does not disclose that the detent is configured to emit an audible indication that the support member is releasably locked in the extended position.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the detent be configured to emit an audible indication that the support member is releasbly locked in the extended position as similarly taught by Cox in order to provide an audible indication of movement between first and second positions (¶0009).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carralero et al. (Pub. No. US 2013/0031840) in view of Best (Pub. No. US 2017/0311463).
As to claim 6, Carralero does not disclose that the notch of the rail is a first notch, the extended position of the support member is a first extended position, and the open position of the door panel is a first open position, the rail comprising a second notch that corresponds to a second extended position of the support member wherein the support member is configured to support the door panel in a second open position of the door panel, the detent of the support member being configured to be received into the second notch of the rail to releasably lock the support member in the second extended position along the length of the rail.  
Best discloses that a detent 32 can lock into a plurality of notches 30 on a rail 16 (figs. 1-3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the notch of the rail have a first notch, a second notch, and the detent used to lock the door in a first or second open position as similarly taught by Best in order to provide a door capable of being opened at different angles.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carralero et al. (Pub. No. US 2013/0031840).
As to claim 10, Carralero discloses an enclosure (figs. 1B-8) for an electrical distribution system, the enclosure comprising: 
a frame 36 having an interior compartment;
a door panel 24 mounted to the frame at a hinge 42, the door panel being movable about the hinge between a closed position that closes an opening of the frame and an open position that exposes the interior compartment through the opening (figs. 1A-3; ¶0032-0035); and  -29-TDC-004 
a door support system comprising: 
a rail 24a fixedly secured to the door panel, the rail comprising at least one notch 54, 56; and 
a support member 26 mounted to the frame, the support member being slidably mounted to the rail such that the support member slides along a length of the rail between an extended position and a retracted position, the extended position of the support member supporting the door panel in an open position of the door panel, the support member being in the retracted position when the door panel is in a closed position of the door panel, wherein the support member comprises a detent 58 configured to be received into the notch of the rail to releasably lock the support member in the extended position along the length of the rail (¶0032-0035).  
However, Carralero does not specifically disclose a frame having an interior compartment configured to hold at least one electrical component.  Carralero discloses that the access door is used to access underground utility areas.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the frame of Carralero be used for holding at least on electrical component in order to provide a door 
Examiner note:  the limitation “an enclosure for an electrical distribution system” is considered intended use.  The recitation has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). See MPEP 2111.02.  
As to claim 11, Carralero discloses that the detent comprises a locking pin 58 and a biasing mechanism 28 operatively connected to the locking pin such that the biasing mechanism is configured to force the locking pin into the notch of the rail when the support member slides along the length of the rail to the extended position (figs. 3-6).  
As to claim 12, Carralero discloses that the rail comprises a slot 46 that extends along the length of the rail, the slot comprising the notch 56 at a position along a length of the slot that corresponds to the extended position of the support member, the detent of the support member comprising a locking pin 58 that extends within the slot and moves along the length of the slot as the support member slides along the length of the rail between the extended position and the retracted position.  
As to claim 14, Carralero discloses that the detent is configured to automatically lock the support member in the extended position when the door panel is moved from the closed position 
As to claim 16, Carralero discloses that the detent comprises a biasing mechanism 28 configured to force the locking pin into the notch of the rail when the support member slides along the length of the rail to the extended position, the detent being configured to be moved out of the notch against the bias of the biasing mechanism to unlock the support member from the extended position (¶0034-0035).  
As to claim 17, Carralero discloses that the support member is mounted to the frame at a hinge (¶0029).  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carralero et al. (Pub. No. US 2013/0031840) as applied to claim 10 above, and further in view of Cox (Pub. No. US 2016/0242302).
As to claim 13, Carralero does not disclose that the detent is configured to emit an audible indication that the support member is releasably locked in the extended position.  
Cox discloses that a latch and a detent may be configured and dimensioned to provide audible and/or tactile indications of movement (¶0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the detent be configured to emit an audible indication that the support member is releasbly locked in the extended position as similarly taught by Cox in order to provide an audible indication of movement between first and second positions (¶0009).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carralero et al. (Pub. No. US 2013/0031840) as applied to claim 10 above, and further in view of Best (Pub. No. US 2017/0311463).
As to claim 15, Carralero does not disclose that the notch of the rail is a first notch, the extended position of the support member is a first extended position, and the open position of the door panel is a first open position, the rail comprising a second notch that corresponds to a second extended position of the support member wherein the support member is configured to support the door panel in a second open position of the door panel, the detent of the support member being configured to be received into the second notch of the rail to releasably lock the support member in the second extended position along the length of the rail.  
Best discloses that a detent 32 can lock into a plurality of notches 30 on a rail 16 (figs. 1-3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the notch of the rail have a first notch, a second notch, and the detent used to lock the door in a first or second open position as similarly taught by Best in order to provide a door capable of being opened at different angles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/            Examiner, Art Unit 2847                                                                                                                                                                                            /HOA C NGUYEN/Primary Examiner, Art Unit 2847